Citation Nr: 1414744	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-40 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for an excision of a benign growth of the scalp.

2.  Entitlement to a higher initial rating for bipolar disorder, rated as 10 percent disabling for the period from March 26, 1992 to November 1, 1994; 30 percent disabling for the period from November 1, 1994 and June 19, 2000 and 50 percent disabling for the period beginning on June 19, 2000.

3.  Entitlement to service connection for an ocular migraine.

4.  Entitlement to service connection for an ear infection.

5.  Entitlement to service connection for a cardiac disability, claimed as a racing heart or murmur, to include as secondary to service-connected bipolar disorder.

6.  Entitlement to service connection for a skin rash.

7.  Entitlement to service connection for an ingrown toenail.

8.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a right pinky finger disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to March 1992.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, granted the Veteran's claims for service connection for bipolar disorder and an excision of a benign growth on the scalp.  An initial 10 percent rating for bipolar disorder and an initial noncompensable rating for an excision of a benign growth on the scalp were assigned, both effective March 26, 1992.  In addition, his claims for service connection for an ear infection, a skin rash, an ocular migraine and an ingrown toenail were denied.  In June 1993, the Veteran filed a notice of disagreement (NOD) as to these issues.  However, the RO did not issue a statement of the case (SOC) until August 2009, and the Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In a March 1995 rating decision, the RO recharacterized the Veteran's bipolar disorder as manic depressive psychosis and granted a 30 percent rating, effective November 1, 1994.  In a March 2003 rating decision, the RO again recharacterized the Veteran's manic depressive psychosis as bipolar disorder and granted a 50 percent rating, effective June 19, 2000.  However, inasmuch as a higher rating is available for each stage of the rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating for bipolar disorder has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals VA treatment records dated through June 2012, which were considered by the agency of original jurisdiction (AOJ) in the September 2013 supplemental statement of the case, as well as an October 2013 Informal Hearing Presentation.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to an initial compensable rating for an excision of a benign growth of the scalp is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's excision of a benign growth of the scalp was essentially asymptomatic and has not caused deformity or disfigurement of the head, face or neck; or causes limited motion; or results in limitation of function or other disabling effects.


CONCLUSION OF LAW

The criteria for an initial compensable rating for an excision of a benign growth of the scalp have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.      §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2001), (2002), (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the assigned rating for the service-connected excision of a benign growth on the scalp, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection were granted and an initial rating was assigned in the February 1993 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records as well as the VA examination report have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment related to the excision of a benign growth of the scalp.  

Additionally, the Veteran was afforded a VA examination in March 2013 to determine the nature and severity of his excision of a benign growth on the scalp.  Neither the Veteran nor his representative has alleged that this VA examination is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected excision of a benign growth on the scalp as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that this disability has worsened in severity since the March 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Increased Rating

The Veteran generally contends that he is entitled to a compensable rating for an excision of a benign growth of a scalp but has not provided any specific argument in support of his appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Historically, the Veteran's service-connected excision of a benign growth of a scalp has been rated under the diagnostic code for scars of the head, face or neck.  Under the rating criteria that was in effect prior to August 30, 2002, a slight deformity warranted a 10 percent rating.  Severe scaring, especially if producing a marked and unsightly deformity of the eyelids, lips or auricles (ears) warranted a 30 percent rating.  Complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement warranted a 50 percent rating.  38 C.F.R. § 4.118. Diagnostic Code 7800 (2001).

The rating criteria for scars were revised, effective August 30, 2002.  Under the revised criteria for disfiguring scars of the head, face or neck, a 10 percent rating is assigned when one characteristic of disfigurement is present.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature of paired set of features (nose, chin, forehead, eyes, ears, cheeks or lips) or with two or three characteristics of disfigurement warrant a 30 percent rating.  Such scaring with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features or with four or five characteristics of disfigurement.  Such scarring with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement warrants a 80 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008), (2013).

A note following Diagnostic Code 7800 stipulates that the eight characteristics of disfigurement, for purposes of rating scars under the diagnostic code, include: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39-sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  A further note provides that the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

The Board notes that the regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Such the revised regulations are technically inapplicable to his pending initial rating claim.  

However, the August 2009 statement of the case analyzed the assigned rating under both the criteria in effect prior to and as of October 23, 2008.  As such, the Board has also evaluated the Veteran's claim under the criteria in effect prior to October 2008 (which was in effect as of August 2002 (2002)), as well as the criteria in effect after the revision in October 2008 (2013).

Service treatment records indicate that the Veteran was seen in July 1991 for a benign popular lesion on his scalp.  This lesion was described to be 4 mm in size and was identified as seborrheic keratosis.   This growth was subsequently removed.

A March 2012 VA scar Disability Benefits Questionnaire (DBQ) report noted that the Veteran had an asymptomatic scar on the right side of his scalp that measured 1.5 by 0.5 cm and noted that it was seen with some difficulty due to the Veteran's long and thick hair.  Elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture of the head, face or neck, gross distortion or asymmetry of facial features or visible or palpable tissue loss were not found to be present.  The scar was found to not result in any limitation of function and the examiner noted that there were no other pertinent physical findings, complications, conditions or signs and/or symptoms related to this scar.

The Veteran's post-service treatment records do not reflect other pertinent findings or treatment related to the excision of a benign growth of the scalp.

The record does not support an initial compensable rating for an excision of a benign growth on the scalp.  Although a scar was noted on the right side of the scalp on objective examination, it was found to be asymptomatic and was only seen with difficulty.  In addition, this scar did not measure five or more inches in length, it not measure at least one-quarter inch in width, was not elevated or depressed, was not adherent to underlying tissue, was not hypo- or hyper-pigmented, did not have abnormal skin texture, was not associated with missing underlying soft tissue and was not associated with an area of indurated and inflexible skin.  As such, the record does not indicate that the Veteran's excision of a benign growth on the scalp was a slight deformity or manifested as characteristics of disfigurement and accordingly, a compensable rating is not warranted.

The Board has also considered whether a higher or separate rating is warranted under other potentially applicable diagnostic codes, including the former and revised diagnostic codes.  This scar, while arguably found to be superficial in that it was not associated with underlying soft tissue damage, was not found to be unstable or painful and hence does not warrant a rating under the revised Diagnostic Code 7804.  In addition, this scar was not found to be poorly nourished with repeated ulceration, tender or painful; a compensable rating under the former Diagnostic Codes 7803 and 7804 is not warranted.  No limitation of function due to this scar was found and a rating under the former or revised Diagnostic Code 7805 is therefore not warranted.  A rating under the revised Diagnostic Codes 7801 and 7802 is not warranted as the scar is located on the Veteran's scalp.  Finally, a rating under the former Diagnostic Codes 7801 and 7802 is not warranted as this scar was not caused by a burn.  

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected excision of a benign growth on the scalp; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.    

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected excision of a benign growth on the scalp found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  The Veteran's had no subjective complaints related to the scar on his scalp and it was found by the March 2012 examiner to be asymptomatic; such symptoms are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran does not allege, and the record does not show, that his service-connected disability have rendered him unemployable at any time during the course of the appeal.  Moreover, in an August 2010 VA treatment note, the Veteran reported full-time employment at a medical center.  Therefore, further consideration of a TDIU is not necessary. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate rating, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

An initial compensable rating for excision of a benign growth of the scalp is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran was last afforded a VA examination in an April 1998 in order to determine the current nature and severity of his service-connected bipolar disorder.  A review of the Veteran's claims file reveals that he had failed to appear for been scheduled for a VA psychiatric examination in February 2012.  However, a letter notifying the Veteran of this scheduled examination is not contained in his claims file, and it is not clear whether the Veteran had been informed of the scheduled examination.  In addition, the Veteran's various VA treatment records document worsened symptoms, including complaints of hallucinations and that he heard voices.  Considering such treatment notes in conjunction with the time period since the 1998 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With regards to the claims for service connection for ocular migraines, an ear infection, a heart murmur, a skin rash and ingrown toenails, the Board notes that the Veteran had been scheduled for VA examinations to determine the nature and etiology of these disabilities.  A review of the Veteran's claims file reveals that he had been scheduled for VA ear disease, neurological, scars and visual examinations in July 1993 but a notation indicates that the Veteran failed to report for these examinations.  However, a letter notifying the Veteran of these scheduled examinations is not contained in his claims file, and it is not clear whether the Veteran had been informed of the scheduled examination.  Further, the service treatment records contain multiple complaints related to a skin rash on the arms and legs, tinea cruris, a possible ingrown toenail and the ears.  In light of the foregoing evidence, VA examinations should be obtained upon remand to determine the nature and etiology of the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The Board reminds the Veteran that while VA has a duty to assist her in the development of her claim, he also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, shall result in denial of the claim for an increased rating and the consideration of his claims for service connection will be based on the remaining evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

With respect to the Veteran's claim for service connection for a respiratory disorder and a petition to reopen a claim for service connection for a right pinky finger, the Board notes that a rating decision issued in August 2009 denied such benefits.  Thereafter, in October 2009, the Veteran entered a notice of disagreement as to the denial of such issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of service connection for a respiratory disorder and a petition to reopen a claim for service connection for a right pinky finger.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain the Veteran's VA treatment records dated from June 2012 until the present from the VA Medical Center in Wilmington.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bipolar disorder.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his mood disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present, to include the impact such has on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in April 1998 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

4.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of claimed ocular migraine.   All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a headache disability, to include ocular migraines?  If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since January 1992.

(B) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the Veteran's complaints of headaches for the past two to three years in March 1992.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

5.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed ear infection disability.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed an ear disability, to include an ear infection?  If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since January 1992.

(B) Is it at least as likely as not (50 percent or greater probability) that any diagnosed ear disability, to include an ear infection,, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the Veteran's complaints of ear symptoms in September 1991 and March 1992.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

6.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of claimed heart murmur.   All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a cardiac disorder, to include a heart murmur?  If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since January 1992.

(B) Is it at least as likely as not (50 percent or greater probability) that any diagnosed cardiac disorder, to include heart murmur, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the Veteran's complaints of chest pain or pressure and palpitation or a pounding heart in March 1992, complaints of heart palpations in October 1991 and an assessment of rule-out bradycardia in March 1992.

(C)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed cardiac disorder was caused OR aggravated by his service-connected bipolar disorder?  The examiner should specifically comment on the August 2007 VA treatment note that appeared to attribute such symptoms to the Veteran's psychiatric disorder.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

7.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of claimed skin disorder.   All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a skin disorder?  If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since January 1992.

(B) Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's complaints of dry skin in December 1991 and March 1992 and the findings of folliculitis in February 1992 and March 1992.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

8.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed ingrown toenails disability.   All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disability manifested by ingrown toenails?  If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since January 1992.

(B) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by ingrown toenails, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the Veteran's complaints of foot trouble in March 1992.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

9.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any evidence received after the February 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


